

116 HR 1134 IH: Prevent Crime and Terrorism Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1134IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mrs. Torres of California (for herself, Mr. Engel, Mr. Cicilline, Mr. Deutch, Ms. Kelly of Illinois, Mr. Lowenthal, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Arms Export Control Act to prohibit the removal of certain items under category I, II,
			 or III of the United States Munitions List.
	
 1.Short titleThis Act may be cited as the Prevent Crime and Terrorism Act of 2019. 2.Prohibition on removal of certain items under categories I, II, and III of the United States Munitions List Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)) is amended—
 (1)by striking (f)(1) The President and inserting (f)(1)(A) The President; (2)in the third sentence, by striking The President and inserting Subject to subparagraph (B), the President; and
 (3)by adding at the end the following:  (B) (i)The President may not remove any item described in clause (ii) from the United States Munitions List.
 (ii)The items described in this clause are items included in category I, II, or III of the United States Munitions List, as in effect on August 31, 2017..
			